DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a non-transitory machine-readable medium containing instructions that cause a smartphone to display rendered portions of stored heartbeat data, classified in G16H 50/50.
II. Claims 6-14, drawn to a non-transitory storage medium containing instructions that cause a smartphone to issue a notification when the difference between a user’s present heart rate and the user’s baseline heart rate is beyond a pre-defined threshold, classified in A61B 5/024
III. Claims 15-20, drawn to a non-transitory machine-readable storage medium that cause a smartphone to input a user’s goal for activities on a social network platform, issue an award based on tallied user’s submissions of activities and report the issued award to a community of users on the social network platform, classified in G06Q 50/01.
The inventions are independent or distinct, each from the other because:
Inventions I and IIl are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects as Invention I is not a self-regulation activity (e.g., breathing exercise) as it retrieves a stream of heartbeats and displays rendered portions of the heartbeats.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects as Invention Il is not a self-regulation activity (e.g., breathing exercise) as it determines a user’s baseline heart rate, compares the user’s present heart rate to the user’s baseline rate, and issues a notification when the difference is beyond a threshold. 
Inventions l and ll are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect in that the product of Group l retrieves a stream of heartbeat data and displays rendered portions of the stored heartbeat data, while Group II determines a user’s baseline heart rate and compares the present heart rate of a user to the determined baseline heart rate and issues a notification when the difference is beyond a threshold.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

A telephone call was made to Herbert Patty on March 18, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792